DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

MICHAEL MAYS, an Individual, and KALA HENNESSEY, an Individual,
                          Appellants,

                                     v.

  JOE TAYLOR RESTORATION, INC., a Florida Corporation, JOSEPH
    TAYLOR, an Individual, AARON GETTY, an Individual, CLEGG
   DURKIN, an Individual, and JOHN DOE(S), an Unknown Person(s)
                       and/or Corporation(s),
                             Appellees.

                               No. 4D21-1776

                               [June 30, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2020-CA-006839-
XXXX-MB.

    Jay Lewis Farrow and Meera K. Koodie of Farrow Law Firm, P.A., Davie,
for appellants.

   Joshua S. Widlansky and Stephen J. Padula of Padula Bennardo
Levine, LLP, Boca Raton, for appellees Joe Taylor Restoration, Inc. and
Joseph Taylor.

  Ronald P. Ponzoli, Jr. and Leslie Arsenault Metz of Gray Robinson, P.A.,
West Palm Beach, for appellee Aaron Getty.

   Ronald M. Gache and Scott A. Simon of Logs Legal Group LLP, Boca
Raton, for appellee Clegg Durkin.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.